UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-04893 THE TAIWAN FUND, INC. (Exact name of registrant as specified in charter) C/O STATE STREET BANK AND TRUST COMPANY, 1 LINCOLN STREET, P.O. BOX 5049, BOSTON, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: State Street Bank and Trust Company Attention: Brian F. Link Secretary 100 Huntington Avenue Boston, Massachusetts 02116 Leonard B. Mackey, Jr., Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019-6131 Registrant’s telephone number, including area code:1-877-864-5056 Date of fiscal year end:August 31 Date of reporting period:August 31, 2014 Item 1.Report to Stockholders. Chairman’s Statement Dear Stockholders, During the year ended August 31, 2014 Taiwan equities outperformed other regional markets in Asia as improving global market conditions, especially in the U.S. (a significant importer of Taiwan goods), translated into improved corporate earnings. Unsurprisingly, the technology sector was the greatest beneficiary as new product launches led to increased supply chain orders. It is against this backdrop that the Fund’s net asset value increased by 16.3%, an underperformance of 5.1% when compared to its benchmark, the TAIEX Total Return Index, which increased by 21.4%* over the same period. The Fund’s underperformance was primarily attributable to sector allocation differences and costs associated with portfolio repositioning following two changes in investment adviser during the financial year. Allianz Global Investors U.S. LLC (‘Allianz’) became the Fund’s investment adviser on an interim basis in February 2014 as the result of the resignation of Asset Management Ptd Ltd as the Fund’s sub adviser to the Fund’s investment adviser, Martin Currie, Inc. The Board’s selection of Allianz as the Fund’s investment adviser was submitted to the Fund’s stockholders for approval; however, the stockholders did not approve Allianz. The Board then selected JF International Management Inc. (‘JFIMI’) as the Fund’s investment adviser. JFIMI began managing the Fund, on an interim basis, in July 2014 and was approved by stockholders on September 22, 2014. The Board thanks Allianz for the interim investment advisory role that they fulfilled for the Fund and welcomes JFIMI. Although it is clearly early in the tenure of JFIMI it is pleasing to report that in the one month to August 31, 2014 the Fund’s net asset value increased by 2.7%, 0.2% ahead of its benchmark, which increased by 2.5% in the same period; this despite the costs of a portfolio repositioning exercise during the same period. 2 The Board also approved a Discount Management Policy on July 17, 2014 whereby the Board has authorized management to make open market purchases in an aggregate amount up to 10% of the Fund’s currently outstanding shares when the Fund’s shares trade at a discount of more than 9% of net asset value and management reasonably believes that such repurchases may enhance shareholder value. Any repurchases will be disclosed in future stockholder reports. Lastly, Bing Shen, a director of the Fund since 2007, chose not to stand for reelection at the Fund’s annual stockholders meeting. The Board thanks Mr. Shen for his contributions to the Board and we wish him well in his future endeavors. On behalf of the Board, I thank you for your continuing support of the Fund. Sincerely, Joe O. Rogers Chairman * Returns for the Fund are historical total returns that reflect changes in net asset value per share during each period and assume that dividends and capital gains, if any, were reinvested. Returns for the TAIEX Index are not total returns and reflect only changes in share price but do not assume that cash dividends, if any, were reinvested, and thus are not strictly comparable to the Fund returns. Past performance is not indicative of future results of the Fund. 3 Report of the Investment Manager Market Review Taiwan equities continued to outperform regional markets in Asia for the 12 months ended August 31, 2014. During this period the Taiwan Stock Exchange Capitalization Weighted Stock Index rose 21.4% in US dollar terms. After shrugging off several market shocks in the beginning of 2014, including US Federal Reserve chair Janet Yellen’s indication of a possible rate rise in six months and home-grown protests over a trade deal with China, the Taiwan Stock Exchange (“TWSE”) Index hit new yearly highs. The improving global macro backdrop, especially in the United States, has been a key catalyst for Taiwan as exports still equate to 70% of its Gross Domestic Product (“GDP”). As a result earnings revisions at the corporate level continued to improve during the year, especially for the technology sector. The TWSE Index finished the first half of the Fund’s financial year (six months ended February 28, 2014) up 6.6% in US dollar terms. Technology shares led the performance on expectations of a synchronized global recovery in 2014. Meanwhile financials, materials and telecom subsectors lagged. Although the results season was generally in line, consensus earnings were downgraded ahead of results hence overall expectations were already set low. During the second half of the Fund’s financial year, the market was volatile as domestic issues dominated headlines. Although the Cross-Strait Service Trade Agreement with China was signed last June, the Sunflower Student Movement began in March and demanded withdrawal from the Agreement. The students finally ended their 24-day occupation of the Legislature in April, saying they had seen “critical progress” made in relation to their demands. Legislative speaker Wang Jin-Ping pledged to halt debate on the services trade pact with China until new oversight rules are passed. While the service pact will have less impact on the technology sector, itshould meaningfully benefit Taiwanese financials. On the macro front, Taiwan’s consumer price index rose 1.8% year on year to 104 in July, while core inflation was up 1.55% year on year, hitting a 15-month high. The central bank left its key interest rates unchanged at its quarterly policymaking meeting and the Taiwan economic indicator hit a three year high of 29 in April. The government remains confident with 2014 GDP growth 4 at 3%. At the corporate level, the first quarter results season was encouraging and with positive guidance, liquidity in the market surged as foreign investors remained net buyers. The TWSE Index rallied 13.8% during the period and the technology sector outperformed as new product launches were expected to boost supply chain orders. The construction sector closed down for the period and the government announced expanded measures to control rocketing housing prices by reducing the amount of money banks can lend to home buyers. Market Outlook The risk/reward profile of the market continues to look favorable given strong second quarter of 2014 earnings and positive earnings revisions. While investors are likely to take profits on the Apple supply chain post the launch of the iPhone6, a sustained strong demand for the phone should see investors returning to the sector. A strong Apple pull-in demand, a decent corporate PC replacement cycle and a transition from 3G to 4G in China smart phones should all bode well for Taiwan technology in the fourth quarter of 2014. Aside from technology, with Taiwan financials delivering better than expected year-to-date earnings and an upward revision in Taiwan GDP growth forecast, the financial sector should be poised for a further pick up in performance. Taiwan will hold its 9-in-1 elections in November 2014. The elections are widely perceived as a popularity pulse check between the two major political parties and serve as an important preview of the 2016 presidential election. JF International Management, Inc. * Returns for the Fund are historical total returns that reflect changes in net asset value per share during each period and assume that dividends and capital gains, if any, were reinvested. Returns for the TAIEX Index are not total returns and reflect only changes in share price but do not assume that cash dividends, if any, were reinvested, and thus are not strictly comparable to the Fund returns. Past performance is not indicative of future results of the Fund. 5 About The Portfolio Managers (unaudited) Shumin Huang Portfolio Manager, JPMAM Pacific Region Group Shumin Huang, Managing Director, is an Investment Manager and Head of Greater China Research for the Pacific Regional Group’s Greater China Team. She joined the firm in 2006 after eight years at Goldman Sachs where she was Managing Director and Head of the Asia-Pacific Energy and Chemicals Team. She began her career with UBS Taiwan in 1992 as a Research Analyst in Steel and Financials, after which she transferred to Hong Kong as Director and Head of Asia-Pacific Chemicals Research. Shumin obtained a B.S. in Business Administration from the National University of Taiwan and an M.B.A. from London Business School. Investment Adviser The Fund’s investment adviser is JF International Management Inc. JF International Management Inc. (“JFIMI”) was incorporated in the British Virgin Islands in 1992 and has established a branch in Hong Kong since July 1992. It is registered as an investment adviser under the U.S. Investment Advisers Act of 1940, as amended and is licensed by the Securities and Futures Commission in Hong Kong to conduct Type 4 (advising on securities) and Type 9 (asset management) regulated activities. JFIMI’s registered address is Palm Grove House, P.O. Box 438, Road Town, Tortola, British Virgin Islands and its principal address in Hong Kong is 19th Floor and 21st Floor, Chater House, 8 Connaught Road Central, Hong Kong. JFIMI belongs to a group of companies operating under the name of J.P. Morgan Asset Management (“JPMAM”), the brand name of the global group of asset management companies belonging to JPMorgan Chase & Co. JPMorgan Chase & Co. is the ultimate parent company of JFIMI. JPMAM has assets under management totalling US$ 1.7 trillion (as at June 30, 2014). 6 Portfolio Snapshot* Top Ten Equity Holdings Top Ten Equity Holdings Holdings as of August 31, 2014 % Holdings as of August 31, 2013 % Taiwan Semiconductor Manufacturing Co., Ltd. WT Microelectronics Co., Ltd. Hon Hai Precision Industry Co., Ltd. YungShin Global Holding Corp. Delta Electronics Inc. Taiwan Semiconductor Manufacturing Co., Ltd. Fubon Financial Holding Co., Ltd. Aurora Corp. Cathay Financial Holding Co., Ltd. Yungtay Engineering Co., Ltd. MediaTek, Inc. Advantech Co., Ltd. Advanced Semiconductor Engineering, Inc. Mercuries & Associates, Ltd. President Chain Store Corp. PC Home Online Nan Ya Plastics Corp. Yem Chio Co., Ltd. Advantech Co., Ltd. Taiflex Scientific Co., Ltd. Top Ten Industry Weightings Top Ten Industry Weightings Weightings as of August 31, 2014 % Weightings as of August 31, 2013 % Semiconductor Building Material and Construction Financial and Insurance Trading and Consumers' Goods Electronic Parts/Components Electronic Products Distribution Electrical Components Semiconductor Computer and Peripheral Equipment Other Electronic Diversified Finance Services Textile Machinery Healthcare Technology Hardware Electronic Parts/Components Communications and Internet Electric Machinery Food Products Other * Percentages based on net assets. 7 Industry Allocation Fund holdings are subject to change and percentages shown above are based on net assets as of August 31, 2014. The pie chart illustrates the allocation of the investments by industry. A complete list of holdings as of August 31, 2014 is contained in the Schedule of Investments included in this report. The most current available data regarding portfolio holdings and industry allocation can be found on our website, www.thetaiwanfund.com. You may also obtain updated holdings by calling 1-877-864-5056. 8 Schedule of Investments/August 31, 2014 (Showing Percentage of Net Assets) Shares US $ Value (Note 2) COMMON STOCKS – 98.7% CHEMICALS — 1.3% Chemical Industry — 1.3% China Steel Chemical Corp. 2,465,532 TOTAL CHEMICALS 2,465,532 CONSUMER DISCRETIONARY — 6.8% Auto Components Industry — 2.0% Cub Elecparts Inc. Hota Industrial Manufacturing Co., Ltd. 1,888,961 3,727,051 Hotels, Restaurants and Leisure Industry — 0.6% TTFB Co., Ltd. 1,120,356 Leisure Product Industry — 0.3% Topkey Corp. 471,722 Leisure Time Industry— 2.5% Johnson Health Tech Co., Ltd. KMC Kuei Meng International Inc. Merida Industry Co., Ltd. 3,496,094 4,622,191 Multiline Retail Industry— 1.4% Poya Co., Ltd. Taiwan FamilyMart Co., Ltd. 538,867 2,572,586 TOTAL CONSUMER DISCRETIONARY 12,513,906 ELECTRONICS — 16.8% Communications and Internet Industry — 1.3% Wistron NeWeb Corp. 2,326,287 Computer and Peripheral Equipment Industry — 2.6% Advantech Co., Ltd. Quanta Computer, Inc. 996,745 4,835,843 Electronic Parts/Components Industry — 0.8% King Slide Works Co., Ltd. 1,515,967 Electronic Products Distribution Industry — 0.0% WT Microelectronics Co., Ltd. 45 71 Shares US $ Value (Note 2) ELECTRONICS — (continued) Optoelectronics Industry — 2.1% Largan Precision Co., Ltd. 3,808,902 Semiconductor Industry — 10.0% CHIPBOND Technology Corp. Taiwan Semiconductor Manufacturing Co., Ltd. 17,195,430 18,511,219 TOTAL ELECTRONICS 30,998,289 ENERGY — 0.9% Oil Gas and Electricity Industry General Industry — 0.9% Gigasolar Materials Corp. 1,568,244 TOTAL ENERGY 1,568,244 FINANCE — 16.5% Diversified Finance Services Industry — 5.1% Chailease Holding Co., Ltd. China Development Financial Holding Corp. E. Sun Financial Holding Co., Ltd. Mega Financial Holding Co., Ltd. 1,494,976 9,389,958 Financial and Insurance Industry — 11.4% Cathay Financial Holding Co., Ltd. China Life Insurance Co., Ltd. CTBC Financial Holding Co., Ltd. Fubon Financial Holding Co., Ltd. Ruentex Development Co., Ltd. 2,146,886 20,959,929 TOTAL FINANCE 30,349,887 FOODS — 3.1% Food Industry — 0.5% Uni-President Enterprises Corp. 998,052 Food Products Industry — 2.6% Grape King Bio Ltd. Green Seal Holding Ltd. Namchow Chemical Industrial Co., Ltd. 1,718,172 4,754,658 TOTAL FOODS 5,752,710 The accompanying notes are an integral part of the financial statements. 9 Schedule of Investments/August 31, 2014 (Showing Percentage of Net Assets) (continued) Shares US $ Value (Note 2) HEALTHCARE — 2.7% Health Care Equipments & Supplies Industry — 1.5% Ginko International Co., Ltd. Intai Technology Corp. 1,201,184 2,692,143 Healthcare Industry — 1.2% St. Shine Optical Co., Ltd. 2,212,275 TOTAL HEALTHCARE 4,904,418 INDUSTRIALS — 11.2% Electrical Components Industry— 7.2% Delta Electronics Inc. ILI Technology Corp. Pegatron Corp. Radiant Opto-Electronics Corp. Teco Electric and Machinery Co., Ltd. 1,895,693 13,207,026 Machinery Industry — 4.0% Hiwin Technologies Corp. Nak Sealing Technologies Corp. Sumeeko Industries Co., Ltd. TSC Auto ID Technology Co., Ltd. TURVO International Co., Ltd. Yungtay Engineering Co., Ltd. 1,643,609 7,485,293 TOTAL INDUSTRIALS 20,692,319 INFORMATION TECHNOLOGY — 32.2% Communications and Internet Industry — 2.0% E-Lead Electronic Co., Ltd. Sercomm Corp. 1,376,812 3,722,066 Computer and Peripheral Equipment Industry — 4.5% Axiomtek Co., Ltd. Flytech Technology Co., Ltd. Posiflex Technology, Inc. Wistron Corp. 3,776,999 8,372,432 Electrical Components Industry — 1.1% Au Optronics Corp. 1,981,789 Shares US $ Value (Note 2) INFORMATION TECHNOLOGY — (continued) Electronic Equipment & Instruments Industry — 1.3% Chroma ATE, Inc. DYNACOLOR, Inc. 567,117 2,318,844 Electronic Parts/Components Industry — 7.9% Hon Hai Precision Industry Co., Ltd. TXC Corp. 1,858,868 14,650,935 Semiconductor Industry — 10.8% Advanced Semiconductor Engineering, Inc. ASPEED Technology Inc. Epistar Corp. MediaTek, Inc. Novatek Microelectronics Corp. Ltd. Powertech Technology Inc. * Sino-American Silicon Products, Inc. * Sonix Technology Co., Ltd. Tong Hsing Electronic Industries Ltd. 664,827 19,896,037 Software & Services Industry — 0.6% Addcn Technology Co., Ltd. 1,053,980 Technology Hardware Industry — 4.0% ARBOR Technology Corp. Asustek Computer, Inc. Catcher Technology Co., Ltd. * Compal Electronics, Inc. Ennoconn Corp. Micro-Star International Co., Ltd. 804,781 7,470,046 TOTAL INFORMATION TECHNOLOGY 59,466,129 MATERIALS — 3.4% Metals & Mining Industry — 1.3% Yeong Guan Energy Technology Group Co., Ltd. 2,405,665 Plastic Industry — 2.1% Nan Ya Plastics Corp. 3,917,649 TOTAL MATERIALS 6,323,314 The accompanying notes are an integral part of the financial statements. 10 Schedule of Investments/August 31, 2014 (Showing Percentage of Net Assets) (continued) Shares US $ Value (Note 2) TEXTILES — 0.6% Textile Industry — 0.6% Makalot Industrial Co., Ltd. 1,139,911 TOTAL TEXTILES 1,139,911 WHOLESALE AND RETAIL — 3.2% Oil Gas and Electricity Industry General Industry — 0.8% Formosa Petrochemical Corp. 1,530,687 Trading and Consumers' Goods Industry — 2.4% President Chain Store Corp. 4,349,576 TOTAL WHOLESALE AND RETAIL 5,880,263 TOTAL COMMON STOCKS(Cost — $170,459,797) 182,054,922 TOTAL INVESTMENTS — 98.7% (Cost — $170,459,797) 182,054,922 OTHER ASSETS AND LIABILITIES, NET—1.3% 2,479,130 NET ASSETS—100.0% 184,534,052 Legend: US $ – United States dollar * Non-income producing The accompanying notes are an integral part of the financial statements. 11 Financial Statements STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Assets: Investments in securities, at value (cost $170,459,797) (Notes 2 and 3) $ Cash Cash in New Taiwan dollars (cost $522,034) Receivable for securities sold Dividend receivable Prepaid expenses Total assets Liabilities: Payable for securities purchased $ Accrued directors' and officers' fees and expenses Other payables and accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Accumulated net realized gain on investments in securities and foreign currency Net unrealized appreciation on investment in securities and foreign currency Net Assets $ Net Asset Value, per share ($184,534,052/8,221,259 shares outstanding) $ STATEMENT OF OPERATIONS For the Year Ended August 31, 2014 Investment Income: Dividends $ Less: Taiwan withholding tax (Note 2) ) Total investment income Expenses: Management fees (Note 4) $ Directors' and officers' fees and expenses Legal fees Custodian fees Administration and accounting fees Insurance fees Compliance services fees Taiwan stock dividend tax (Note 2) Audit fees Shareholder communications Delaware franchise tax Transfer agent fees Miscellaneous Total expenses Net Investment Income Realized and Unrealized Gain (Loss) on: Net realized gain (loss) on: Investments Foreign currency transactions Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) Net realized and unrealized gain Net Increase in Net Assets Resulting From Operations $ The accompanying notes are an integral part of the financial statements. 12 Financial Statements (continued) STATEMENTS OF CHANGES IN NET ASSETS Year Ended August 31, 2014 Year Ended August 31, 2013 Increase/(Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency translations ) Net increase in net assets resulting from operations Capital stock transactions (Note 5): Cost of shares repurchased (Note 6) — ) Total Capital Stock transactions — ) Increase in net assets Net Assets Beginning of year End of year Accumulated undistributed net investment loss included in end of period net assets $
